—Judgment, Supreme Court, New York County (Walter Schackman, J.), entered September 20, 1996, awarding plaintiff damages and bringing up for review an order, same court and Justice, entered August 16, 1996, which, in an action to enforce a California judgment entered against defendants on default, granted plaintiffs motion for summary judgment in lieu of complaint, unanimously affirmed, with costs. The appeal from the order is unanimously dismissed, without costs, as subsumed within the appeal from the judgment.
Defendants on appeal do not challenge enforcement of the California judgment as against the corporate defendant. With respect to the individual defendant, the California court had a basis for exercising its long-arm jurisdiction (see, China Express v Volpi & Son Mach. Corp., 126 AD2d 239, 242), which extends to the "outermost boundaries of due process” (Rocklin De Mexico v Superior Ct., 157 Cal App 3d 91, 94, 203 Cal Rptr 547, 548), by reason of the "effect” in California that his personnel guarantee had in inducing plaintiff to extend credit to the corporate defendant (Seagate Technology v Kogyo Co., 219 Cal App 3d 696, 268 Cal Rptr 586). The individual defendant, as president and majority shareholder of the corporate defendant, which concededly had done business in California, stood to gain a real economic benefit from the corporate defendant’s dealings with plaintiff (see, supra, 219 Cal App 3d, at 706, 268 Cal Rptr, at 592, distinguishing Sibley v Superior Ct., 16 Cal 3d 442, 546 P2d 322). Concur—Sullivan, J. P., Rosenberger, Mazzarelli and Andrias, JJ.